DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the Request for Continued Examination (“RCE”) filed 03/03/2022, amendment after final filed 02/02/2022 with a 3 month suspension and an amendment filed 05/18/2022 from which Claims 21-26, 29-32, and 41-47 are pending of which Claims 21, 26, 30, 41, and 45 were amended.  Claims 1-20, 27-28 and 33-40 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 03/03/2022, 02/02/2022, and 05/18/2022.   
Claim Rejections - 35 USC § 112(b)
Claims 29-30 and 41-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 29 recites “The article according to claim 21, wherein the silicon-containing compound of the binder layer further comprises at least one compound represented by formula (3):  SiR54 (3) wherein R5 each independently represents a halogen atom or a hydrolyzable group.”  Claim 21 from which Claim 29 depends recites “wherein the binder layer is formed from a composition consisting of a silicon-containing compound, a solvent and optionally an additive selected from the group consisting of a pH adjuster, a stabilizer, and a thickener, and the silicon-containing compound is: “ after which is a listing a number of silicon-containing compounds which listing does not include “further comprises at least one compound represented by formula (3)”.  This recitation is confusing in that MPEP §2111 indicates that the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”).   Therefore the “consisting of ” for the silicon-containing compound of the listings  excludes that which is not specified in the claim but the term “comprises” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986).  Therefore claim 29 is indefinite how the silicon-containing compound consists of only the silicon-containing compounds of the listing for the binder layer first layer while silicon-containing compound of Claim 29 is inclusive of other compounds.   
Regarding Claims 30, and 41-47, Claim 30 recites “wherein the article comprises the layer formed from the surface treating agent and the surface-treating agent of the layer further comprises a silicon-containing compound.”  Also Claim 41 recites “wherein the article comprises the layer formed from the surface treating agent and the surface-treating agent of the layer further comprises one or more additional components selected from a silicon-containing compound . . .”  These recitations are unclear and confusing to one skilled in the art whether a silicon-containing compound of Claims 30 and 41 are the same or different from the silicon-containing compound of Claim 21 from which claims 30 and 41 depend.  Therefore these claims are indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 21-25, 31 and 43-47 are rejected under 35 U.S.C. 103 as obvious over U.S. 5,180845, Higley, hereinafter “Higley” with evidence for Claims 22-24 from Caplus Accession Number 1993:473876, Scifinder, American Chemical Society (ACS) 2021 (hereinafter “Acc # 1993-473876” with CAS Registry Number: 149068-59-7 Scifinder ACS 2021 (hereinafter “RN 149068-59-7”) in view of JP2009-120727, Toda Yoshiro, evidenced by CAS Registry Number 919-30-2, Scifinder ACS 2022 (hereinafter “RN 919-30-2”).  
For JP2008-201849 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Yoshiro”.   
Regarding Claims 21-25, 31 and 41, Higley discloses in the entire document particularly in the abstract and at Col. 1 lines 5-10 and line 44 to Col 3. Line 7, claim 8 and example 6 a class of organosilanes having a formula (I):  
    PNG
    media_image1.png
    78
    151
    media_image1.png
    Greyscale
 useful, among others, as precursors for coupling agents for improving the adhesion of fluoropolymers in coatings, laminates, and composites.  In formula (I) Rf has a maximum of 18 carbon atoms and is selected from the group consisting of (a) perfluoroalkyl groups having at least 4 carbon atoms,  (b) --[CF2 CF(CF3)O]n --CF2 --CF2 --CF3, where n is an integer of at least 1;  (c) --CF2 --(CF2 --O)m --CF3, where m is an integer of at least 2; and (d) --CH2 --C(CF3)2 --CF2 --CF2 --CF3 ; Ar is a divalent aromatic radical; X is selected from the group consisting of  (e) methyl;  (f) Rf --Ar, where each of Rf and Ar is as defined above; (g) halogen atoms selected from the group consisting of chlorine, bromine, and iodine; and (h) alkoxy groups; and each of Y and Z independently is selected from the group consisting of (i) halogen atoms selected from the group consisting of chlorine, bromine, and iodine; and (j) alkoxy groups.  A 4-perfluorooctylphenyl)trimethoxysilane (Run 1) and (4-trifluoromethylphenyl)trimethoxysilane (Run 2) were hydrolyzed by stirring 1 ml of each compound for 4 hours at room temperature with 36 ml of isopropyl alcohol, 0.6 ml of acetic acid, and 1.9 ml of deionized water.  Each mixture was then diluted with 36 ml of additional isopropyl alcohol (“IPA”) {reading on solvent for pending claim 41} and was dip-coated {reading on forming a layer} on a glass slide {reading on base material}.  In each case, the contact angle for water and for hexadecane was determined by the sessile drop method, both as made and after a warm water rinse. The method is described in A. W. Adamson, Physical Chemistry of Surfaces, Fourth Edition, John Wiley and Sons, New York, 1982, pp. 341 ff.  These organosilanes are very useful as precursors to polysiloxane coupling agents for bonding fluoropolymers to glass fibers which can withstand the usual fluoropolymer melt-processing temperatures without decomposition {glass fibers reading on glass and fibers of Claim 31}.  
Higley discloses at Col. 1, lines 5-10, Col. 5, lines 57-66 and Tables 1-3 organosilanes which are useful, among others, as precursors for coupling agents for improving the adhesion of fluoropolymers in coatings, laminates, and composites.  Hydrocarbon repellency is disclosed as a useful property in applications where resistance to soiling by oily substances is desired, for example, in coatings applied for the protection of statuary.  High hydrocarbon contact angle also indicates the presence of fluorocarbon on the surface, which is desired for improved compatibility with fluoropolymers.  Many methyl- or phenyl-substituted polysiloxanes on a glass surface will give high water contact angles but not high hydrocarbon contact angles.  Table 1 shows an advancing and receding contact angle with hexane of 73 and 68 for advancing and 57 and 55 for receding.  From Col. 6, lines 21-30 results show the effect of longer fluorocarbon chain length on contact angles of water and hexadecane (advancing and receding). While many organosilanes are hydrophobic, and therefore the differences in contact angles of water are not very large, the effect of chain length on hexadecane contact angle is particularly significant.  This can be represented in table 3, as the C8F17 /CF3 contact angle ratios.  From example 8 Higley discloses that the polysiloxanes can be supported on silica like fumed silica.  From Tables 1-2 the water contact angles are around 100 to 113 degrees.  
Compounds of formula (I) are precursors to the corresponding polysiloxanes which are very useful, i.e., as coupling agents or adhesion promoters, for bonding fluoropolymers to glass fibers.  Typically, for such purposes, a hydrolysis mixture of a precursor organosilane is applied to glass fibers, which then are dried, chopped and mixed with any of a variety of fluoropolymers during melt extrusion.  When used in this manner, the compounds of the present invention yield polysiloxanes that provide a stronger interaction with fluoropolymers than do similar compounds having only 1-3 fluorinated carbon atoms. 
For Claims 22-24, Acc # 1993-473876 with RN 149068-59-7 evidence the organosilanes with the fluoroalkyl group of 
    PNG
    media_image2.png
    122
    236
    media_image2.png
    Greyscale
 like 4-trifluoromethylphenyl)trimethoxysilane has a structure of 149068-59-7P that is 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
showing the methoxysilane opposite the fluoro alkyl group on the phenyl ring {reading on a structure of pending Claims 22-23 with X1 with a halogen atom (i.e. fluoroalkyl group) opposite the SiR1R2 group with R1 as an hydrolyzable methoxy group and n=3 and X2 to X5 as hydrogen atoms given the aromaticity of the phenyl ring}.  Also RN 149068-59-7 evidences the fluoroalkyl group as a perfluorohydrocarbon group {reading on pending Claim 24}.  
	For Claim 25 Rf as (d) --CH2 --C(CF3)2 --CF2 --CF2 --CF3 with seven carbon atoms and 12 fluorine atoms reads on the formula of pending Claim 25 of F-CpF2p with R16 as a single bond to the CH2 group.  
These disclosures show a compound  of formula (I) 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
in a layer on a base material of the pending claims, wherein x1-x5 each independently is H, halogen, a hydrocarbon group, nitro, hydroxyl or -R 16 - R15, wherein R15 is a fluorine-containing hydrocarbon group optionally having an ether bond; R16 is a single bond or a divalent organic group; R1 each independently is a hydrolyzable group, or halogen; R2 each independently is H, alkyl group or aryl; and n is an integer of 1-3; with the proviso that at least one of x1-x5 is -R16- R15 with the solvent IPA.    
However Higley does not expressly disclose a binder layer of silicon-containing compound of at least one compound represented by the formula having a formula of 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (glycidoxypropyltrimethoxysilane) or 
    PNG
    media_image6.png
    240
    1369
    media_image6.png
    Greyscale
 aminopropyltriethoxysilane and aminopropyltrimethoxysilane, respectively. 
Yoshiro is directed as is Higley to fluorine containing silicon compounds with water contact angles around 100 degrees, for Yoshiro 90 degrees or more, for coatings on glass as disclosed in the abstract, last ¶ page 23-30 and claims for a base film comprising inorganic fine particles and an organic binder composition formed on a substrate of transparent glass or resin and then the binder is removed by atmospheric pressure plasma treatment and a water-repellent/stain-resistant anti-fouling film is coated or impregnated thereon to form a water-repellent/stain-resistant article characterized by having a water-repellent/stain-resistant film in which surface irregularities and voids of a base layer are coated or impregnated with a water-repellent/stain-resistant material.  From claim 8 the water-repellent and antifouling material contains at least a fluorine based resin or a fluorine-containing silicone resin and a silicate compound represented by the following general formula (1) 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 where n is an integer of 2 or more, all of R1 are different or at least two are the same, and both are monovalent organic groups having 1 to 1,000 carbon atoms or hydrogen atoms, and the organic groups are oxygen atoms and at least one may contain nitrogen atoms and silicon atoms, and some or all of the hydrogen atoms of the organic group may be substituted with fluorine atoms. From claim 7 the water-repellent/fouling-resistant material is coated or impregnated with one to three coupling agents before being coated or impregnated.  
From the bridging ¶ of pages 7-8/30 the base layer of the uneven surface mainly made of inorganic material formed by atmospheric pressure plasma is used as a framework, the water-repellent and antifouling film as a whole is a highly hard film that is hard to be scratched.  A water-repellent/stain-resistant article is obtained in which the stain becomes less noticeable and can maintain extremely excellent water-repellent/stain-resistant properties with respect to wear resistance and scratch resistance. In addition, a water-repellent and antifouling article capable of suppressing deterioration of weather resistance was obtained because the elution of impurities from the base material was passivated by the metal element-containing oxide thin film formed by atmospheric pressure plasma. In addition, the undercoat film formed by atmospheric pressure plasma has high adhesion to water-repellent and antifouling materials, and the adhesion is further improved by providing a coupling agent. 
From ¶ 0086 the coupling agents include, for example, methyltrimethoxysilane, ethyltriethoxysilane, dimethyldimethoxysilane, trimethylmethoxysilane, vinyltrimethoxysilane, 3-(glycidyloxy propyltrimethoxysilane, N-(2-aminoethyl)- 3-aminopropyltrimethoxysilane, 3-aminopropyltrimethoxysilane, 3-aminopropyltriethoxysilane, 3-mercaptopropyltrimethoxysilane, 3-trimethoxysilylpropyl isocyanate, and 3-triethoxysilylpropyl isocyanate.
From pages 18-20/30 glass substrates applicable including inorganic glass, organic glass, and alkali-containing glass substrates such as soda lime silicate glass substrates having functional groups (hydroxyl, amino, thiol, etc.) on the surface. and alkali-free glass substrates such as borosilicate glass substrates as well as glass substrate of laminated glass, tempered glass, or the like can have a base film formed thereon.  As in Fig. 2 surface treatment was performed by reciprocating the substrate so that the total time for which the object to be treated was exposed to the discharge was 10 seconds. (Atmospheric Pressure Plasma CVD Treatment) Using the direct type atmospheric pressure plasma discharge treatment apparatus shown in FIG . 2, an undercoat film or an overcoat film was formed under the following conditions. <Power supply conditions> High frequency side: Pearl Industries high frequency power supply (13.56 MHz) 8 W/cm2 Low frequency side: SEREN high frequency power supply (100 kHz) 6 W/cm2 Electrode conditions> 30 mm square rod shape Two electrodes and a plate-like electrode for fixing the substrate are used.  The base material of the rod-like electrode and the plate-like electrode is stainless steel (SUS304), and ceramic is thermally sprayed on the surface to a thickness of 1 mm. The distance (discharge gap) between the rod-like electrode and the surface of the base material was set to 1 mm, and a cooling medium (water) was passed through the electrode at a temperature of 25°C to cause discharge. < Gas conditions> TEOS (tetraethoxysilane) as a raw material gas was vaporized by bubbling and supplied to the discharge space, and a SiO2 film was formed on the base material surface using a decomposition reaction due to plasma energy. Discharge gas; Nitrogen gas, 2 slm/ cm reaction gas; Oxygen gas, 0.1 slm/cm thin film-forming gas; A nitrogen gas of 0.1 slm/cm is supplied as a carrier gas for supplying the vaporized TEOS to the discharge space.   The formation of Coupling Agent involved an amino-silane coupling agent TSL8331 manufactured by GE Toshiba Silicon Co., Ltd. diluted with IPA to 1% {reading on solvent} to prepare a coupling agent and for coating a bar coater was used to coat various substrates to a dry film thickness of 0.01 μm.  RN 919-30-2 evidences that amino-silane coupling agent TSL8331 is aminopropyl)triethoxysilane {reading on aminopropyltriethoxysilane layer as a binder layer with a dry film thickness of 0.01 µm having the coupling agent for pending Claim 21}.  The formation of Water Repellent/Stain Resistant Material involved preparation of Water Repellent/Stain Resistant Material-1 ) Fluororesin material ZX-007C manufactured by Fuji Kasei Kogyo Co., Ltd. and curing agent Coronate HX manufactured by Nippon Polyurethane Industry Co., Ltd. is mixed at a ratio of 1.2:1 between NCO and hydroxyl value (OH), and after thorough stirring at room temperature, diluted with MEK solvent so that the solid content concentration is 1%, water repellent / antifouling Material-1 was prepared.  ( Preparation of water-repellent/fouling-resistant material-2) involved preparation of silicate material) fluororesin silicate mixed solution was diluted with an MEK solvent so that the solid content concentration was 1% to prepare Water Repellent/Stain Resistant Material-2.  Both were coated on the surface of each substrate with an underlayer using a bar coater so that the dry film thickness was 0.05 μm {reading on aminosilane undercoat layer between the substrate and the fluororesin silicon-containing coating for pending claim 21}.  
Applicants are reminded for the wording of Claim 21 of - - wherein the binder layer is formed from a silicon-containing compound - -  that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that Higley in view of Yoshiro meets the requirements of the claimed composition, Higley in view of Yoshiro clearly meet the requirements of present claims  - - wherein the binder layer is formed from a silicon-containing compound - -.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Higley an article with the base material and a coating layer of fluoroalkyl aryl alkoxysilane, as afore-described for Claim 21, where from Yoshiro between the substrate and a fluorinated silane coating layer of Higley is Yoshiro’s layer with aminopropyltriethoxysilane in solvent or IPA like that used in Higley or another coupling agent of 3-glycidoxypropyltrimethoxysilane as a primer layer for adhesion of the fluoroalkyl or perfluoroalkyl ether organosilanes of Higley as for the same purpose in Yoshiro for adhesion of a water-repellent/stain-resistant antifouling film containing at least a fluorine based resin or a fluorine-containing silicone resin and a silicate compound motivated to have adhesion for the fluoroalkyl or perfluoroalkyl ether organosilanes of Higley.  Furthermore the combination of Yoshiro with Higley has a reasonable expectation of success to one skilled in the art because both have fluorosilane coatings on similar substrates of glass for hydrocarbon resistance or resistance to greasy dirt as that for hydrophobic and oleophobic properties including higher hexadecane contact angles as for the article of claims 21-25, 31 and 41.   
For Claims 43-47 Higley in view of Yoshiro is applied as to Claim 21 for disclosure of a layer of compound of formula 1 with solvent of IPA and the primer layer between the substrate of glass or transparent resin film of aminopropyltriethoxysilane or 3-glycidoxypropyltrimethoxysilane and Claims 42-47 modify an alternative member of surface treating agent, which is optional in Claim 41 not reciting that the article is or has a surface treating agent.  In accordance with MPEP § 2103 the subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.   
Claim Rejections - 35 USC § 103
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Higley evidenced by both Acc # 1993-473876” and RN 149068-59-7 in view of Yoshiro evidenced by RN 919-30-2.  
Regarding Claim 26, Higley in view of Yoshiro is applied as to Claim 21, along with the disclosures of Higley at Col. 1 lines 50-66 and Col 2, lines 34-39 where Rf has a maximum of 18 carbon atoms and is selected from the group consisting of (a) perfluoroalkyl groups having at least 4 carbon atoms;  (b) --[CF2 CF(CF3)O]n --CF2 --CF2 --CF3, where n is an integer of at least 1;  (c) --CF2 --(CF2-O)m --CF3, where m is an integer of at least 2; and (d) --CH2 --C(CF3)2 --CF2 --CF2 --CF3; and Ar is a divalent aromatic radical.  Also from Col. 2 the Rf groups also can be certain perfluoro[(alkyleneoxy)alkyl] radicals. These include perfluoro[methylene(polymethyleneoxy)methyl] radicals (c) and perfluoro[(polyisopropyleneoxy)propyl] radicals (b). The number of repeating perfluoroalkyleneoxy groups preferably is 3 or more in each case.  For perfluoro[(polyisopropyleneoxy)propyl] radical radicals these read on pending claim 26 formula where a to c and e equals zero and d =1 where R3 is the alkyl propyl with 3 carbons and R16 is a single bond.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Higley evidenced by both Acc # 1993-473876” and RN 149068-59-7 and in view of Yoshiro evidenced by RN 919-30-2 and further in view of U.S. 2013/0216820, Riddle et al. (hereinafter “Riddle”).    
Regarding Claim 29, Higley in view of Yoshiro is applied as to Claim 21, however Higley as modified disclosing TEOS film under the aminosilane coupling agent film does not expressly disclose a binder layer with a silicon compound of formula 3 of Claim 29.    
Riddle discloses in the abstract and at ¶s 0005-0007, 0012, 0058, 0064, 0082-0085 and 0097-0116 fluorinated coatings, like Higley as modified that are hydrophobic for articles including a substrate with a primer layer of silane and silica for the hydrophobic fluorinated layer {reading on between base material and fluoro containing compound layer}.  Riddle discloses that the hydrophobic fluorinated coatings as a layer can be used on a large variety of substrates and tend to be quite durable even when subjected to repeated rubbing and/or cleaning.  The articles include a substrate, a primer layer of acid-sintered silica nanoparticles attached to a surface of the substrate, and a hydrophobic fluorinated layer attached to the primer layer.  The hydrophobic fluorinated layer contains the reaction product of a fluorinated silane with a surface of the acid-sintered silica nanoparticles in the primer layer.  The fluorinated silane layer contains both a reactive silyl group and a hydrophobic fluorinated group ( e.g. a hydrophobic perfluorinated group).  The fluorinated silane used to form the hydrophobic fluorinated layer of the article is of Formula (I):  Rf-[Q-[C(R1)2--Si(R2)3-x(R3)x]y]-z (I).  In Formula (I), group Rf is a z-valent radical of a perfluoroether, perfluoropolyether, or perfluoroalkane.  Group Q is a single bond, a divalent linking group, or trivalent linking group include alkylene, aryl and phenyl groups.  The primer layer contains a plurality of acid-sintered silica nanoparticles arranged to form a continuous three-dimensional porous network.  The hydrophobic fluorinated layer contains the reaction product of a fluorinated silane with a surface of the acid-sintered silica nanoparticles in the primer layer.  Due to the presence of the primer layer, the hydrophobic fluorinated layer can be indirectly attached to a large variety of substrates.  The primer layer and the hydrophobic fluorinated layer combine to provide a hydrophobic coating that can be quite durable even when subjected to repeated rubbing and/or cleaning.  The articles like those with substrates of glass or ceramic material, metal, composite material or polymer materials typically have surfaces that are easy to clean, smudge resistant, and fingerprint resistant.  The hydrophobic coatings tend to provide a surface that is easy to clean, smudge resistant, and fingerprint resistant.  The acid-sintered primer layer is a continuous network of sintered nanoparticles that can be arranged to form a layer.  Optionally silane coupling agents, which contain a plurality of reactive silyl groups, can be added to the primer layer coating compositions. Some example coupling agents include, but are not limited to, tetraalkoxysilanes (e.g., tetraethylorthosilicate (TEOS)) {reading on formula 3 of pending claim 29} and oligomeric forms of tetraalkoxysilane such as alkyl polysilicates (e.g., poly(diethoxysiloxane).  These coupling agents may, at least in some embodiments, improve binding between silica nanoparticles.  Many primer layer coating compositions do not contain other types of binders other than coupling agents.  The primer layer is a continuous network of acid sintered silica nanoparticles.  As applied to the substrate surface, the primer layer coating composition is a sol.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here from Higley in view of Yoshiro a primer layer aminosilane or 3-glycidoxypropyltrimethoxysilane has the purpose of acting as a primer between a substrate and a fluorosilane hydrophobic topcoat or finishing layer.  Riddle has a primer layer of silica and TEOS for a hydrophobic fluorinated layer of fluorinated silane for the purpose of having a primer layer between the substrate and the hydrophobic fluorinated silane layer.  Given this similarity of purpose of acting as a primer between a substrate and hydrophobic fluorinated layer the TEOS of Riddle can be combined with the aminosilane coupling agent or 3-glycidoxypropyltrimethoxysilane of Higley in view of Yoshiro.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Higley as modified an article with the base material and a coating layer of fluoroalkyl aryl alkoxysilane and therebetween a primer binder layer of aminosilane coupling agent and or 3-glycidoxypropyltrimethoxysilane and solvent, as afore-described for Claim 21, where from Riddle, the TEOS in a primer layer between the substrate and a fluorinated coating layer of Riddle is combined in the primer layer of Higley as modified with aminosilane coupling agent or 3-glycidoxypropyltrimethoxysilane and solvent where with TEOS like tetraalkoxysilane can bind fluoroalkyl aryl alkoxysilane of Higley in view of Yoshiro motivated provide adhesion along with that of the aminosilane coupling agent, where the primer layer and the hydrophobic fluorinated layer combine to provide a hydrophobic coating that can be quite durable even when subjected to repeated rubbing and/or cleaning and provides surfaces that are easy to clean, smudge resistant, and fingerprint resistant.  Furthermore the combination of Riddle with Higley in view of Yoshiro as a reasonable expectation of success to one skilled in the art because both have substrates or base material and a fluoro alkyl phenyl silane coating layer for which Riddle’s TEOS tetraalkoxysilane for a primer binding layer between substrate and fluoro alkyl phenyl silane coating layer to assists in providing a durable hydrophobic coating with smudge and fingerprint resistance.  
Claims 30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Higley evidenced by both Acc # 1993-473876” and RN 149068-59-7 in view of Yoshiro evidenced by RN 919-30-2 further in view of EP0867441, Kobayashi et al.   
Regarding Claims 30 and 42, Higley in view of Yoshiro is applied as to Claim 21, although Higley as modified does not expressly disclose the layer from the or the surface treating agent of the layer further comprising a silicon-containing compound for Claim 30 or as one or more additional component for Claim 42.  
Kobayashi is directed as is Higley to a surface treatment agent which has as a main component a fluorine containing organosilicon compound as disclosed in the abstract and page 2 lines 3-5 where the surface treatment agent is capable of forming coating films {reading on layer} having superior water repellency and oil repellency and possessing a high index of refraction when coated onto the surface of various substrates like glass and polyester resins, polycarbonate resins, polystyrene, acrylic resins, methacrylic resins, nylon resins, and other synthetic resins or films therefrom and fibers (See page 7, lines 27-33).  The fluorine containing organosilicon compound represented by the general formula:  
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 where R1 is a monovalent hydrocarbon group, with the exception of alkenyl groups, R2 is a divalent organic group, R3 is a divalent hydrocarbon group, X is a halogen atom or an alkoxy group with a carbon number of 1 to 10, and (Ph) is a phenyl group. The subscripts a and b are 0 or 1, and the subscript n is an integer of 4 to 12.  From page 6, line 24 to page 7 line 20 with the fluorine-containing organosilicon compound as the main component of the surface treatment agent, silane coupling agents that do not contain fluorine atoms can be added to improve the adhesion of the surface treatment agent to various substrates.  Also curing agents can be added thereto in order to improve its curability.  The compounds represented by the formulae below are suggested as examples of the silane coupling agents to be used: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, which can be used either singly or in combination. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Higley as modified an article with the base material and a coating layer of fluoroalkyl aryl alkoxysilane and therebetween a primer binder layer of aminosilane coupling agent and or 3-glycidoxypropyltrimethoxysilane and solvent, as afore-described for Claim 21, where from Kobayashi the very same type of non-fluorine silane coupling agents used in Higley modified by Yoshiro for a surface treatment are used in with the fluorine-containing organosilicon compound in a surface treatment so that such aminosilane or glycidoxypropyltrimethoxysilane of Higley modified by Yoshiro like in Kobayashi can also be used in the surface treatment and layer with the fluoroalkyl aryl alkoxysilane of Higley modified by Yoshiro motivated to improve adhesion to various substrate for the article of Claims 30 and 42.  Furthermore the combination of Kobayashi with Higley in view of Yoshiro as a reasonable expectation of success to one skilled in the art because both have substrates or base material and a fluoro alkyl phenyl silane coating layer with non-fluorine amino silanes and/or glycidoxypropyltrimethoxysilane for adhesion.  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Higley evidenced by both Acc # 1993-473876” and RN 149068-59-7 and in view of Yoshiro evidenced by RN 919-30-2 further in view of U.S. 2004/0121168, Goodwin et al (hereinafter “Goodwin”).   
Regarding Claim 32, Higley in view of Yoshiro is applied as to Claim 21, although Higley as modified discloses the coating on glass or polymer, Higley as modified does not expressly disclose an optical member.  
Goodwin discloses in the abstract and at ¶s 0019 a water repellant coating over a substrate surface, where the surface is contacted with at least one coating composition including at least one perfluoroalkylalkylsilane, at least one hydrolyzable primer, e.g., a silane and/or siloxane, and at least one non-halogenated, e.g., non-fluorinated, alkylsilane.  The perfluoroalkylalkylsilane and non-fluorinated alkylsilane can be selected such that the effective chain length of the non-fluorinated alkylsilane is equal to or longer than the effective chain length of the perfluoroalkylalkylsilane.  From ¶ 0019 the substrate can be glass of any type, such as conventional float glass or flat glass, and may be of any composition having any optical properties, e.g., any value of visible radiation transmission, ultraviolet radiation transmission, infrared radiation transmission, and/or total solar energy transmission {reading on optical member}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Higley as modified an article with the base material and a coating layer of fluoroalkyl aryl alkoxysilane and therebetween a primer binder layer of 3-glycidoxypropyltrimethoxysilane or aminosilane coupling agent, as afore-described for Claim 21, where from Goodwin the glass substrate of Higley as modified is a composition with optical properties for an optical member motivated to have a coated substrate with any value of visible radiation transmission, ultraviolet radiation transmission, infrared radiation transmission, and/or total solar energy transmission as for Claim 32.  Furthermore the combination of Goodwin with Higley as modified has a reasonable expectation of success to one skilled in the art because both have similar substrates or base material of glass with a fluoro alkyl silane coating layer.
Response to Arguments
 Applicant’s arguments with amendments filed 05/18/2022 have been fully considered and are persuasive in regards to the prior rejections under 35 U.S.C. 112 which has been withdrawn.  Applicant’s arguments with respect to rejections of the claims under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection set forth above as used to reject the claims as amended.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787